(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuanto, la peticionaria apelante solicita reconsideremos nues-tra resolución de mayo L de 1941 a virtud de la cual desestimamos por abandono la apelación interpuesta en el recurso de epígrafe, ale-gando bajo juramento como fundamento para ello que el señala-miento de la moción para desestimar presentada por la parte inter-ventora había sido notificado a “Lie. E. Báez García, Mayagücz”, que la tarjeta correspondiente fué entregada no a él sino a su her-mano el Lio. Eudaldo Báez García que a la sazón se hallaba en fun-ciones legislativas en San Juan y que por tal motivo él no pudo opo-nerse a tiempo a la desestimación solicitada por el interventor, ni comparecer a la vista;
Por cuanto, el 19 de mayo del año en curso señalamos una vista para oír a las partes sobre la referida “moción de reconsideración y nuevo señalamiento” presentada por la peticionaria apelante, pero “entendiéndose que si este tribunal decide declarar con lugar la re-ferida moción y dejar sin efecto su resolución de mayo Io. de 1941, resolverá en la forma que proceda la moción de desestimación sin más audiencia de las partes”;
Por cuanto, el día señalado para oír dicha moción de reconside-ración y nuevo señalamiento la peticionaria no compareció a la vista, mas sí el interventor quien no controvirtió en manera alguna las .ale-gaciones de la apelante sobre el no recibo de la notificación de la vista de la moción para desestimar, por lo que, a los fines de esta resolución, admitiremos que tal notificación no fué recibida por la apelante;
Por cuanto, el hecho de que el abogado de la apelante no reci-biera dicha notificación no es excusa que le justifique en no haber radicado su alegato a tiempo, pues el secretario de este Tribunal Supremo no tiene la obligación de notificar a las partes de sus señala-mientos sino que son éstas las que deben estar alertas y pendientes de la debida tramitación de sus casos ante el mismo, porque como se dijo en el caso de Be Gracia v. Guardiola, 37 D.P.R. 833, “la actua-ción del Secretario del Supremo a.1 notificar los señalamientos es una cortesía y no un deber; los abogados, como funcionarios del tribunal, *951están obligados a saber las fechas para las cuales se han señalado sus apelaciones”;
PoR cuanto, habiendo radicado la apelante su alegato el mismo día señalado para la vista de su moción de reconsideración, hemos examinado el mismo en relación con la resolución dictada por el Juez de Turno, Sr. De Jesús, y estamos convencidos de que la apelación interpuesta en este caso carece de méritos y que siempre procedería la confirmación de la sentencia apelada por la que se denegó la expe-dición del auto de certiorari solicitado, ya que la concesión por la corte inferior de $450 en lugar de $2,500 en concepto de honorarios de abogado demuestra que el no haberse suministrado el pliego de particulares solicitado por la apelante no le fué perjudicial y que el Juez de Turno aplicó bien el artículo 142 del Código de Enjuicia-miento Civil, que dispone:
“En cualquier estado de un pleito la corte'no tomará en cuenta algún error o defecto en las alegaciones o procedimientos que no afecten a lo esencial de los derechos de las partes, y no se revocará o invalidará ningún fallo por razón de dicho error o defecto”;
Poe tanto, se declara sin lugar la moción de reconsideración pre-sentada por la apelante.